DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/658391 by Bikmukhametov et al. 
3.	Claims 1-13 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
5.	Claims 1-6, 8 and 11 are objected to because of the following informalities:  
- Claims 1-6, 8 and 11 recited the phrase “in each case”. The phrase is unclear to the Examiner because the word case could mean a physical container or receptacle, or the word case could mean an instance of a particular situation. 
For examination purposes, Examiner will construe “in each case” to mean an instance of a particular situation. However, Examiner still objects to the phrase for the reasons cited above.
In claim 4, lines 12-13 the limitation “filling material a flow cross section of the heat discharge duct” is unclear.
In claim 6, lines 6-7, it appears the limitation is a duplicate of the limitations
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately parallel" in claim 1 is a relative term which renders the claim indefinite.  The term "approximately parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-13 are concurrently rejected because they depend from claim 1.
The term "preferably arranged" in claim 4 is a relative term which renders the claim indefinite.  The term "preferably arranged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites the limitation "the cell housing".  There is insufficient antecedent basis for this limitation in claim 1.
Claim 8 recites the limitations "the positive pole" and “the negative pole”.  There is insufficient antecedent basis for these limitation in claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 2017/0005383 A1).
With respect to claim 1, Harris teaches (Figure 5 shown below) a battery module for a motor vehicle comprising two contact-making plates (features 510 and 520), which are arranged parallel in relation to one another, and a plurality of battery cells (features 450) which are arranged next to one another and between the two contact-making plates. 


    PNG
    media_image1.png
    631
    805
    media_image1.png
    Greyscale


Harris teaches each battery cell has a longitudinal axis and two axially opposite ends, the ends of each battery cell are connected to the contact-making plates and the battery cells are arranged such that an outer circumferential surface of each battery cell, which is completely surrounded by adjacent battery cells, touches outer circumferential surfaces of at least three adjacent battery cells. Harris further teaches an outer circumferential surface of each battery cell, which is not completely surrounded by adjacent battery cells, touches outer circumferential surfaces of at least two adjacent battery cells (Figure 4 shown below).


    PNG
    media_image2.png
    674
    785
    media_image2.png
    Greyscale



	With respect to claim 2, Harris teaches (Figure 4 above) the outer circumferential surface of each battery cell that is completely surrounded by adjacent battery cells touches at least four battery cells.
	With respect to claim 3, Harris teaches (Figure 3 shown below) a heat discharge duct (feature 330) is formed between mutually facing regions of outer circumferential surfaces of adjacent touching battery cells. Harris further teaches [0027] a cooling medium is flowable through the respective heat discharge duct with the purpose of cooling adjoining battery cells.

    PNG
    media_image3.png
    576
    745
    media_image3.png
    Greyscale

	
	With respect to claim 5, Harris teaches [0032 and 0038-0040] the first and the second contact-making plate are each electrically conductive and the battery module comprises at least two chambers (half modules 410 and 420), which are arranged next to one another and between the two contact-making plates (Figure 4 above). Harris further teaches [0043] a wall (retainer) disposed between the contact-making plates.
	With respect to claim 6, Harris teaches (Figure 5 above) each battery cell has a positive pole at a first end, a negative pole at a second end and a cell housing. Harris further teaches the positive pole is respectively directly connected to the first contact-making plate and the negative pole is respectively directly connected to the second contact-making plate.

	With respect to claims 8 and 9, Harris teaches [0037] the positive and negative portions of the battery cells can be welded to the contact plate.
	With respect to claim 10, Harris teaches [0049] the wall (retainer) can be made of thermos-setting plastics.
	With respect to claim 11, Harris teaches (Figure 4 above) the outer circumferential of a surrounded battery cell touches outer circumferential surfaces of six adjacent battery cells.
	With respect to claim 12, Harris teaches [0026] a plurality of battery modules as described above that are stacked in the x-axis direction and are electrically connected in series.
	With respect to claim 13, Harris teaches (Figure 1) a plurality of battery modules employed in a motor vehicle.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 contains allowable subject matter because the prior art does not teach or suggest the battery module recited in claim 1 that further comprises a circulation system by which a cooling medium is supplied to a first chamber, is discharged from said first chamber and is supplied to a second chamber, and is discharged from said second chamber; the first and/or the second contact-making plate has openings through which 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEWART A FRASER/Primary Examiner, Art Unit 1724